DETAILED ACTION
	
Introduction
Claims 1, 3-8, 10, 12-18, and 20-24 are pending. Claims 1, 8, 15, and 24 are amended. Claims 2, 9, 11, and 19 were previously cancelled. No claims are added. This Office action is in response to Applicant’s request for continued examination (RCE) filed on 8/4/2022. 

Response to Arguments
Applicant’s arguments are discussed below. 
Rejection of claims 1, 8, and 15 under 35 U.S.C. 103
Applicant has amended claims 1, 8, and 15 to limit the claims to an eDRX embodiment instead of a PSM embodiment and now argues that the previously cited art does not teach the system of claims 1, 8, and 15, as amended. Examiner agrees. Nonetheless, the combination of Tran, Patil, and Gopalakrishnan teach the system of amended claims 1 and 15, as discussed in the rejection below. In addition, the combination of Tran, Patil, Gopalakrishnan, and Gonno teaches the system of amended claim 8, as discussed in the rejection below. 

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 15, 21, 23, and 24 are rejected under 35 U.S.C. 103 because they are unpatentable over Tran (US 10,470,189) in view of Patil (US 2019/0069235) and Gopalakrishnan (US 2017/0013443).
Regarding claims 1 and 15, Tran teaches a method, comprising: 
providing, by a device associated with a network, a subscription request that requests data associated with the network and associated with a plurality of user equipment connected to the network (The system requests data regarding network capacity, location data of a plurality of vehicles, and network connection data regarding the plurality of vehicles. See col. 7, ln. 45-57), wherein the data includes network congestion data associated with the network (The system requests data regarding network capacity. See col. 7, ln. 45-57), reachability data (The system also requests network connection data regarding the times at which the plurality of vehicles are connected to the network, as well as the times at which the plurality of vehicles are not connected to the network. See col. 7, ln. 45-57; col. 5, ln. 20-28), and location data associated with the plurality of user equipment (The system also requests location data of a plurality of vehicles. See col. 7, ln. 45-57), wherein the network congestion data identifies at least one of bandwidth congestion levels of radio access networks of the network, trends of the bandwidth congestion levels, or a maximum concurrent session limit for each of the radio access networks (The network capacity data comprises radio access network utilization levels at particular times, as well trends of the radio access network. For instance, the network capacity data may indicate that a first radio access network is generally 85% utilized during the daily commute time while a second radio access network is generally only 40% utilized during the daily commute time. See col. 8, ln. 46-57); receiving, by the device and based on the subscription request, the data (The system receives the requested data. See col. 7, ln. 45-57); determining, by the device and based on the data, a group of user equipment, from the plurality of user equipment (Based on the network capacity data, the location data, and the network connection data, the system segments the plurality of vehicles in to groups of vehicles that share common characteristics. See col. 7, ln. 58-65), wherein determining the group of user equipment comprises: selecting user equipment, of the plurality of user equipment, based on the reachability data indicating common reachability of the user equipment, to form the group of user equipment (The vehicle location data can be used to group vehicles that are at the same location at the same time. See col. 9, ln. 11-22; fig. 2. For instance, the vehicle location data may be used to group vehicles into a first group comprising commute vehicles that are at a location during weekdays and a second group comprising weekend vehicles that are at the location during the weekend. See col. 5, ln. 2-9); determining, by the device, timing for providing firmware to the group of user equipment (The system assigns each group of vehicles to a particular time slot of a schedule. See col. 7, ln. 66 - col. 8, ln. 7); causing, by the device, the network to create the group of the user equipment for receiving the firmware (The system provides the schedule to the entity requesting generation of the schedule, which in turn causes the entity to configure a network to send SMS notifications to each group of vehicles at the assigned time slot of the schedule. See col. 10, ln. 39-51); providing, by the device, segments of the firmware to the network (The network may send the firmware in segments at different times, which requires partitioning the firmware into the segments. See col. 6, ln. 13-18); and causing, by the device, the network to provide the segments of the firmware to the group of user equipment based on the timing for providing the firmware to the group of user equipment (The network sends the segments of the firmware to the vehicles at the different times based on the schedule. See col. 7, ln. 66 - col. 8, ln. 7; col. 6, ln. 13-18).
However, Tran does not teach wherein the reachability data relates to an extended discontinuous reception (eDRX) configuration configured to conserve battery resources of a plurality of NB IoT user equipment, and identifies eDRX schedules associated with the plurality of NB IoT user equipment. In addition, Tran does not teach that the step of determining the timing for providing firmware to the group of user equipment is based on capabilities of the user equipment in the group of user equipment, wherein the capabilities relate to the eDRX configuration. Nonetheless, Patil teaches a system for determining reachability data of a plurality of NB-IoT devices, whereby the reachability data relates to an eDRX configuration of the NB-IoT devices and identifies eDRX schedules of the NB-IoT devices for use in determining a time when the NB-IoT devices will be reachable to receive data. See par. 25-26.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tran so that the reachability data relates to an eDRX configuration of a plurality of NB-IoT devices and identifies eDRX schedules of the NB-IoT devices, and so that the system uses the eDRX configuration to determine the time slots for sending the firmware to the NB-IoT devices, because doing so allows the system to be used to schedule firmware updates for NB-IoT devices that use the eDRX power saving mode. 
In addition, Tran and Patil do not teach wherein determining the group of user equipment comprises: calculating a maximum quantity of user equipment to include in the group of user equipment based on the network congestion data, wherein a quantity of user equipment in the group of user equipment is less than or equal to the maximum quantity of user equipment. Nonetheless, Gopalakrishnan teaches a system for group paging whereby the system determines network utilization data and uses the network utilization data to determine an optimal paging group size, and whereby the system forms a paging group that is equal to the determined group size. See par. 95-96; fig. 11. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tran and Patil so that the system uses the network capacity data (i.e., congestion data) to determine an optimal size for each segment of vehicles because doing so allows the segments to be dynamically determined based on network conditions instead of being statically determined regardless of network conditions.   
Regarding claim 4, Tran teaches wherein the network congestion data includes one or more of: identifiers associated with the radio access networks, or radio access technologies data associated with the radio access networks (The network capacity data is collected for and associated with each base station, which requires storing the network capacity data for a particular base station in association with an identifier of the particular base station. See col. 8, ln. 46-51).
Regarding claim 5, Tran teaches wherein the reachability data includes identifiers associated with the plurality of NB-IoT user equipment (The reachability data is associated with an international mobile subscriber identity (IMSI) assigned to each vehicle, and an access point name (APN) of each access point to which the vehicles connect. See col. 5, ln. 16-28).
Regarding claim 6, Tran teaches wherein the location data includes one or more of: identifiers associated with the plurality of NB-IoT user equipment, or identifiers associated with the radio access networks of the network currently utilized by the plurality of NB-IoT user equipment (The location data indicates a list of radio networks that each vehicle was connected to during each radio session. See col. 5, ln. 23-24. The location also indicates the location of a vehicle relative to a particular base station. See col. 7, ln. 48-49).
Regarding claims 21 and 23, Tran teaches wherein selecting the NB-IoT user equipment to form the group of NB-IoT user equipment is further based on the location data indicating common locations of the NB-IoT user equipment (The vehicle location data can be used to group vehicles that are at the same location at the same time. See col. 9, ln. 11-22; fig. 2. For instance, the vehicle location data may be used to group vehicles into a first group comprising commute vehicles that are at a location during weekdays and a second group comprising weekend vehicles that are at the location during the weekend. See col. 5, ln. 2-9). 
Regarding claim 24, Patil teaches wherein the eDRX configuration is configured to conserve the battery resources of the plurality of NB-IoT user equipment by momentarily switching off a receive chain of a radio module (Patil teaches that the NB IoT wireless devices use the eDRX power saving mode, which saves power by momentarily switching off a receive chain of a radio module according to Applicant’s specification. See par. 8).
Claims 3 and 16 are rejected under 35 U.S.C. 103 because they are unpatentable over Tran, Patil, and Gopalakrishnan, as applied to claims 1 and 15 above, in further view of Gonno (US 6,404,739).
Regarding claims 3 and 16, Tran, Patil, and Gopalakrishnan do not teach further comprising: receiving feedback indicating that at least one of the NB-IoT user equipment, in the group of NB-IoT user equipment, failed to receive the firmware; and providing, based on the feedback, the segments of the firmware to the network to cause the network to retry providing the segments of the firmware to the at least one of the NB-IoT user equipment. However, Gonno teaches a system for transmitting data from a transmitter to a plurality of receivers whereby each receiver that fails to receive the data transmits a negative acknowledgment (NAK) to the transmitter, and whereby the transmitter retransmits the data to each receiver from which it received a NAK. See col. 2, ln. 12-38.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tran, Patil, and Gopalakrishnan so that each vehicle/NB-IoT device that fails to receive the firmware transmits a NAK to the transmitter, and so that the transmitter retransmits the firmware to each vehicle/NB-IoT device from which it received a NAK, because doing so increases the reliability of the system. 
Claims 7 and 17 are rejected under 35 U.S.C. 103 because they are unpatentable over Tran, Patil, and Gopalakrishnan, as applied to claims 1 and 15 above, in further view of Kim (US 2011/0305158).
Regarding claims 7 and 17, Tran, Patil, and Gopalakrishnan do not teach wherein providing the segments of the firmware to the network comprises: providing an identifier of the group of NB-IoT user equipment, wherein the identifier causes the network to provide the segments of the firmware to the group of NB-IoT user equipment based on the timing for providing the firmware to the group of NB-IoT user equipment. However, Kim teaches a system for multicasting data to a plurality of receivers in response to providing a group identifier of a group that is to receive the multicast data. See par. 11. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tran, Patil, and Gopalakrishnan so that the network transmits the firmware to each group of vehicles/NB-IoT devices at the assigned time slot in response to providing a group identifier of each group, because doing so allows the firmware to be multicast to each group of vehicles/NB-IoT devices at the assigned time slot.
Claims 8, 12, 14, and 22 are rejected under 35 U.S.C. 103 because they are unpatentable over Tran in view of Patil, Gopalakrishnan, and Gonno.
Regarding claim 8, Tran teaches a device associated with a network, the device comprising: one or more processors configured to: provide a subscription request that requests data associated with the network and associated with a plurality of user equipment connected to the network (The system requests data regarding network capacity, location data of a plurality of vehicles, and network connection data regarding the plurality of vehicles. See col. 7, ln. 45-57), wherein the data includes network congestion data associated with the network, reachability data, and location data associated with the plurality of user equipment (The requested data includes data regarding network capacity, location data of a plurality of vehicles, and network connection data regarding the plurality of vehicles. See col. 7, ln. 45-57), wherein the network congestion data identifies at least one of bandwidth congestion levels of radio access networks of the network, trends of the bandwidth congestion levels, or a maximum concurrent session limit for each of the radio access networks (The network capacity data comprises radio access network utilization levels at particular times, as well trends of the radio access network. For instance, the network capacity data may indicate that a first radio access network is generally 85% utilized during the daily commute time while a second radio access network is generally only 40% utilized during the daily commute time. See col. 8, ln. 46-57); receive, based on the subscription request, the data (The system receives the requested data. See col. 7, ln. 45-57); determine a group of user equipment, from the plurality of user equipment, based on the data (Based on the network capacity data, the location data, and the network connection data, the system segments the plurality of vehicles in to groups of vehicles that share common characteristics. See col. 7, ln. 58-65), wherein determining the group of user equipment comprises: selecting user equipment, of the plurality of user equipment, based on the reachability data indicating common reachability of the user equipment, to form the group of user equipment (The vehicle location data can be used to group vehicles that are at the same location at the same time. See col. 9, ln. 11-22; fig. 2. For instance, the vehicle location data may be used to group vehicles into a first group comprising commute vehicles that are at a location during weekdays and a second group comprising weekend vehicles that are at the location during the weekend. See col. 5, ln. 2-9); determine timing for providing firmware to the group of user equipment (The system assigns each group of vehicles to a particular time slot of a schedule. See col. 7, ln. 66 - col. 8, ln. 7), cause the group of the user equipment to be created, by the network, for receiving the firmware (The system provides the schedule to the entity requesting generation of the schedule, which in turn causes the entity to configure a network to send SMS notifications to each group of vehicles at the assigned time slot of the schedule. See col. 10, ln. 39-51); and provide segments of the firmware to the network to cause the network to provide the segments of the firmware to the group of user equipment based on the timing for providing the firmware to the group of user equipment (The network may send the firmware in segments at different times, which requires partitioning the firmware into the segments. See col. 6, ln. 13-18. The network sends the segments of the firmware to the vehicles at the different times based on the schedule. See col. 7, ln. 66 - col. 8, ln. 7; col. 6, ln. 13-18).
However, Tran does not teach wherein the reachability data relates to an extended discontinuous reception (eDRX) configuration configured to conserve battery resources of a plurality of NB IoT user equipment, and identifies eDRX schedules associated with the plurality of NB IoT user equipment. In addition, Tran does not teach that the step of determining the timing for providing firmware to the group of user equipment is based on capabilities of the user equipment in the group of user equipment, wherein the capabilities relate to the eDRX configuration. Nonetheless, Patil teaches a system for determining reachability data of a plurality of NB-IoT devices, whereby the reachability data relates to an eDRX configuration of the NB-IoT devices and identifies eDRX schedules of the NB-IoT devices for use in determining a time when the NB-IoT devices will be reachable to receive data. See par. 25-26.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tran so that the reachability data relates to an eDRX configuration of a plurality of NB-IoT devices and identifies eDRX schedules of the NB-IoT devices, and so that the system uses the eDRX configuration to determine the time slots for sending the firmware to the NB-IoT devices, because doing so allows the system to be used to schedule firmware updates for NB-IoT devices that use the eDRX power saving mode. 
In addition, Tran and Patil do not teach wherein determining the group of user equipment comprises: calculating a maximum quantity of user equipment to include in the group of user equipment based on the network congestion data, wherein a quantity of user equipment in the group of user equipment is less than or equal to the maximum quantity of user equipment. Nonetheless, Gopalakrishnan teaches a system for group paging whereby the system determines network utilization data and uses the network utilization data to determine an optimal paging group size, and whereby the system forms a paging group that is equal to the determined group size. See par. 95-96; fig. 11. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tran and Patil so that the system uses the network capacity data (i.e., congestion data) to determine an optimal size for each segment of vehicles because doing so allows the segments to be dynamically determined based on network conditions instead of being statically determined regardless of network conditions.   
Lastly, Tran, Patil, and Gopalakrishnan do not teach that the one or more processors are configured to: receive feedback indicating that at least one of the user equipment, in the group of user equipment, failed to receive the firmware; and provide, based on the feedback, the segments of the firmware to the network to cause the network to retry providing the segments of the firmware to the at least one of the user equipment. However, Gonno teaches a system for transmitting data from a transmitter to a plurality of receivers whereby each receiver that fails to receive the data transmits a negative acknowledgment (NAK) to the transmitter, and whereby the transmitter retransmits the data to each receiver from which it received a NAK. See col. 2, ln. 12-38.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tran, Patil, and Gopalakrishnan so that each vehicle that fails to receive the firmware transmits a NAK to the transmitter, and so that the transmitter retransmits the firmware to each vehicle from which it received a NAK, because doing so increases the reliability of the system. 
Regarding claim 12, Tran and Gopalakrishnan teach wherein the one or more processors, when calculating the maximum quantity of NB-IoT user equipment to include in the group of NB-IoT user equipment, are configured to: receive an input indicating the maximum quantity of NB-IoT user equipment to include in the group of NB-IoT user equipment (As indicated in the discussion of claim 1, Gopalakrishnan teaches determining network utilization data, using the network utilization data to determine an optimal paging group size, and forming a paging group that is equal to the determined group size. See par. 95-96; fig. 11. In other words, the determined group size is provided as an input to the group formation algorithm. Moreover, it would have been obvious to modify the system of Tran to include such features because doing so is beneficial for the reasons provided above with respect to claim 1). 
Regarding claim 14, Tran and Gonno teach wherein the one or more processors are further configured to: receive a list identifying two or more NB-IoT user equipment, in the group of NB-IoT user equipment, that failed to receive the firmware; and provide, based on the list, the segments of the firmware to the network to cause the network to retry providing the segments of the firmware to the two or more NB-IoT user equipment (Gonno teaches a system for transmitting data from a transmitter to a plurality of receivers whereby each receiver that fails to receive the data transmits a negative acknowledgment (NAK) to the transmitter, and whereby the transmitter retransmits the data to each receiver from which it received a NAK. See col. 2, ln. 12-38. It would have been obvious to incorporate this feature of Gonno into the system of Tran for the reasons provided above with respect to claim 8).
Regarding claim 22, Tran teaches wherein the one or more processes, when selecting the NB-IoT user equipment to form the group of NB-IoT user equipment, are configured to: select the NB-IoT user equipment to form the group of NB-IoT user equipment based further on the location data indicating common locations of the NB-IoT user equipment (The vehicle location data can be used to group vehicles that are at the same location at the same time. See col. 9, ln. 11-22; fig. 2. For instance, the vehicle location data may be used to group vehicles into a first group comprising commute vehicles that are at a location during weekdays and a second group comprising weekend vehicles that are at the location during the weekend. See col. 5, ln. 2-9). 
Claims 10 and 13 rejected under 35 U.S.C. 103 because they are unpatentable over Tran, Patil, Gopalakrishnan, and Gonno, as applied to claim 8 above, in further view of Velev (US 2018/0352593).
Regarding claim 10, Tran teaches wherein the one or more processors are further configured to: divide the firmware into the segments of the firmware (The network may send the firmware in segments at different times, which requires partitioning the firmware into the segments. See col. 6, ln. 13-18), but Tran, Patil, Gopalakrishnan, and Gonno do not teach wherein each of the segments of the firmware includes a particular payload size so that each of the segments of the firmware may be provided within a non-Internet protocol data delivery payload. However, Velev teaches a system for delivering data from an application server (AS) to a user equipment in a non-IP payload whereby the non-IP payload is less than a previously specified maximum size. See par. 70-71; fig. 6.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tran, Patil, Gopalakrishnan, and Gonno so that the segments are transmitted in non-IP payloads having a size that is less than a previously specified maximum size, because doing so prevents errors caused by excessively large non-IP payloads. 
Regarding claim 13, Tran, Patil, Gopalakrishnan, and Gonno do not teach wherein the one or more processors, when providing the segments of the firmware to the network, are configured to: provide the segments of the firmware to the network via non-Internet protocol data delivery messages. However, Velev teaches a system for delivering data from an application server (AS) to a user equipment in a non-IP payload. See par. 70-71; fig. 6.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tran, Patil, Gopalakrishnan, and Gonno so that the segments are transmitted in non-IP payloads because doing so allows the firmware to be transmitted using non-IP data delivery (NIDD). 
Claims 18 and 20 are rejected under 35 U.S.C. 103 because they are unpatentable over Tran, Patil, and Gopalakrishnan, as applied to claim 15 above, in further view of Velev.
Regarding claim 18, Tran teaches wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to divide the firmware into the segments of the firmware (The network may send the firmware in segments at different times, which requires partitioning the firmware into the segments. See col. 6, ln. 13-18), but Tran, Patil, and Gopalakrishnan do not teach wherein each of the segments of the firmware includes a particular payload size so that each of the segments of the firmware may be provided within a non-Internet protocol data delivery payload. However, Velev teaches a system for delivering data from an application server (AS) to a user equipment in a non-IP payload whereby the non-IP payload is less than a previously specified maximum size. See par. 70-71; fig. 6.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tran, Patil, and Gopalakrishnan so that the segments are transmitted in non-IP payloads having a size that is less than a previously specified maximum size, because doing so prevents errors caused by excessively large non-IP payloads. 
Regarding claim 20, Tran, Patil, and Gopalakrishnan do not teach wherein the one or more instructions, that cause the one or more processors to provide the segments of the firmware to the network, cause the one or more processors to: provide the segments of the firmware to the network via non-Internet protocol data delivery messages. However, Velev teaches a system for delivering data from an application server (AS) to a user equipment in a non-IP payload. See par. 70-71; fig. 6.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tran, Patil, and Gopalakrishnan so that the segments are transmitted in non-IP payloads because doing so allows the firmware to be transmitted using non-IP data delivery (NIDD). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459